 

EXHIBIT 10.1

Weyland Tech  Inc. and Aurum Digital, Inc.

SOFTWARE LICENSE AGREEMENT

March 9, 2016




Weyland Tech Inc., a Delaware corporation, ( “ Weyland Tech ” ) and Aurum
Digital, Inc., a corporation organized and existing under the laws of the State
of Nevada, ( “Aurum Digital” ) have agreed to establish this SOFTWARE LICENSE
AGREEMENT in order to provide Aurum Digital with exclusive rights to deploy,
utilize, and market Weyland Tech's CreateApp platform (hereinafter "the
Technology").  




Weyland Tech owns and/or has rights to certain computer software programs, known
collectively as the CreateApp Platform ( “ the Technology ” ) that are useful in
creating, managing and coordinating mobile commerce ("m-commerce") channels and
transactions.




1.     SCOPE OF LICENSE

1.1 LICENSE GRANT.  License to Weyland Tech ’ s Technology:

1.1a Weyland Tech grants Aurum Digital a two (2) year Sole and Exclusive License
for the CreateApp Label, with an additional two (2) year option to deploy,
utilize, market and sell the Technology.  Aurum Digital will remain the only
source that can sell the CreateApp Label in the TERRITORY during this exclusive
license.

1.1b Weyland Tech grants Aurum Digital a two (2) year Non-Exclusive License,
renewable at mutual agreement, to deploy, utilize, market and sell the CreateApp
platform under a 'white-label' basis.




1.2 TERRITORY.  The Territory of the license shall be the Americas, covering
North, Central and South Americas with the exception of those territories within
the United States which Weyland Tech has already entered into licensing
agreements, prior to March 9, 2016, for which Aurum is then granted
non-exclusive licensing rights.




1.3 ASSIGNMENT. Aurum Digital will not have the right to assign the License to
any other party without written consent from Weyland Tech.




2.     APPOINTMENT AS SOLE AND EXCLUSIVE LICENSEE.

2.1 APPOINTMENT.  Weyland Tech hereby appoints Aurum Digital effective during
the License Term, as Weyland Tech's distributor of the Technology for use in the
TERRITORY. The appointment shall be for a Sole and Exclusive License.




        

2.2 LICENSE FEES AND REQUIREMENTS.  In return for the Sole and Exclusive License
granted above, Aurum Digital agrees to provide the following to Weyland Tech:

(a) Aurum Digital will pay Weyland Tech a US$20 monthly fee per active
subscription of the Technology, branded as CreateApp, that is deployed by Aurum
Digital in the TERRITORY.

(b) Aurum Digital will pay Weyland Tech a US$15 monthly fee per active
subscription of the Technology, under the white-label basis, that is deployed by
Aurum Digital in the TERRITORY.

(b) Aurum Digital has the discretion to resell and/or mass distribute the
Technology at prices Aurum Digital deems to be acceptable by the market in the
TERRITORY)





--------------------------------------------------------------------------------




3.       MARKETING AND SUPPORT OBLIGATIONS

         

3.1 Aurum Digital MARKETING AND SALES EFFORTS. Aurum Digital shall use best
efforts to promote and market the Technology in order to maximize the licensing
and distribution of the Technology. Such marketing efforts shall include,
without limitation: establishment of a marketing and sales team dedicated
exclusively to promoting and distributing the Technology; advertising the
Technology in a commercially appropriate and reasonable manner; and promoting
the Technology at seminars, trade shows and conferences. Aurum Digital agrees
further that its marketing and advertising efforts with respect to the
Technology will be of the highest quality, and shall preserve the professional
image and reputation of Weyland Tech and the Technology.




4.       PREPARATION OF LOCALIZED VERSIONS

4.1 WEBSITE PREPARATION AND MAINTENANCE. Aurum Digital, supported by Weyland
Tech through its wholly owned Singapore subsidiary, shall be responsible for the
creation, localization, updating and maintenance of websites used to market and
sell the Technology including but not limited to: createapp.com,
createappamericas.com. Weyland Tech will also be responsible to prepare
Localized Versions of the Technology and of any new version thereof in
accordance with a schedule to be agreed upon for each such new version.




5.       INSTALLATION, TRAINING, TECHNICAL SUPPORT AND MAINTENANCE

5.1 INSTALLATION AND TRAINING. Aurum Digital shall be responsible for conducting
all activities required to install the Technology at Resellers and End-Users and
for providing training to the Resellers and End-Users. Aurum Digital shall also
conduct the training related activities for such Resellers and End-Users, at
such Resellers and End-Users' request, and charge a reasonable fee to such
Resellers and End-Users for such training. All such installation and training
shall be conducted with the highest level of professionalism and quality.




         

5.2 TECHNICAL SUPPORT AND MAINTENANCE. Aurum Digital shall be responsible for
providing Technical Support with respect to technical questions, support
problems, and Error evaluation and correction to all Resellers and End-Users of
the Technology who have entered into the Software Maintenance Agreement with
Aurum Digital.




        

5.3 SOFTWARE MAINTENANCE AND SUPPORT SERVICES. Software Maintenance and Support
Services shall be provided under Aurum Digital's Software Maintenance and
Support Services policies in effect on the date the Software Maintenance and
Support Services is ordered. Aurum Digital is hereby authorized to distribute
any and all Error corrections and Updates to all of its Resellers and End-Users
customers and sub-licensees.




6.       WARRANTIES

         

6.1 Aurum Digital WARRANTY. Aurum Digital warrants that it maintains the
facilities, resources and experienced personnel necessary to market and
distribute Technology and to perform the necessary installation, training and
maintenance services related to such Technology and otherwise to fulfill its
obligations under this Agreement and that it is not precluded by any existing
arrangement, contractual or otherwise, from entering into this Agreement.








--------------------------------------------------------------------------------



         

6.2 WEYLAND TECH  FINANCIAL INDEMNITY. Aurum Digital will indemnify Weyland Tech
for, and hold Weyland Tech harmless from, any loss, expense, damages, claims,
demands, or liability arising from any claim, suit, action or demand resulting
from: (a) the negligence, error, omission or willful misconduct of Aurum Digital
or its representatives or sub-licensees; (b) the breach of any terms of this
Agreement; or (c) Aurum Digital's non- compliance with applicable laws and
regulations.

.

         

6.3 WEYLAND TECH  WARRANTY. Weyland Tech warrants and covenants that it has and
will during the License Term take all actions reasonably necessary and
appropriate to maintain the right to grant Aurum Digital to use, reproduce, or
sublicense the Technology under this Agreement.




7.       COVENANTS AND RESTRICTIONS REGARDING THE TECHNOLOGY

         

7.1 PROHIBITION ON DECOMPILING. Aurum Digital acknowledges that the Technology
contains the valuable information of Weyland Tech and Aurum Digital agrees not
to cause or permit, through gross negligence, the modification, reverse
engineering, translation, disassembly, or decompilation of, or otherwise to
attempt to derive the source code of the Technology, whether in whole or in
part.




         

7.2 PROPRIETARY NOTICES. In order to protect Weyland Tech's copyright and other
ownership interests in the Technology, Aurum Digital agrees that as a condition
of its rights hereunder, each copy of the Technology and related documentation
reproduced by or on behalf of Aurum Digital shall contain the same proprietary
notices on the media, within the code and on the Documentation which appear on
the media or within the code of the Technology or on the Documentation delivered
by Weyland Tech to Aurum Digital.




8.       SOURCE CODE.

8.1 SOURCE CODE TRANSFER. Weyland Tech will not be transfer source code of the
User Programs and Server Programs to the control of Aurum Digital.




9.       OWNERSHIP AND PROPRIETARY RIGHTS.

9.1 OWNERSHIP. Weyland Tech shall retain all title, copyright and other
proprietary rights in and to the Technology. Aurum Digital does not acquire any
rights, express or implied, in the Technology, other than those specified in
this Agreement. In the event that Aurum Digital makes suggestions to Weyland
Tech regarding new features, functionality or performance that Aurum Digital
adopts for the Technology, such new features, functionality or performance shall
become the sole and exclusive property of Aurum Digital.




9.2 AURUM DIGITAL'S RIGHTS IN FUTURE DEVELOPMENT WORKS. Weyland Tech agrees and
hereby assigns all right, title and interest in any derivative works including
enhancements, new software modules or product options (collectively such future
versions of the Technology and any derivative works including enhancements, new
software modules or product options shall be referred to as "Future Development
Work(s)").




10.       MISCELLANEOUS.

        

10.1 GOVERNING LAW. This Agreement shall be governed in all respects by the laws
of HKSAR Hong Kong. This Agreement is prepared and executed in the English
language only and any translation of this Agreement into any other language
shall have no effect.








--------------------------------------------------------------------------------



        

10.2 ATTORNEYS FEES. In the event any proceeding or lawsuit is brought by
Weyland Tech or Aurum Digital in connection with this Agreement, the prevailing
party in such proceeding shall be entitled to receive its costs, expert witness
fees and reasonable attorneys' fees, including costs and fees on appeal.




         

10.3 ARBITRATION. Choice of Forum and Venue. Each party to this Agreement shall
have the right to have recourse to and shall be bound by the pre-arbitral
referee procedure of the International Chamber of Commerce in accordance with
its Rules for a Pre-Arbitral Referee Procedure.  All disputes arising out of or
in connection with this Agreement shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with the said Rules.  The parties further agree that the language
to be used for any pre-arbitral referee procedures and for the arbitration will
be English, and that the Parties shall mutually agree as to the location where
any of the foregoing proceedings shall take place.  Notwithstanding any other
provision of this Agreement, either party shall be entitled to seek injunctive
or other provisional relief from any court of competent jurisdiction at any time
prior to, during or after any pre-arbitral referee procedure or arbitration
proceeding initiated under this Section 10.




WEYLAND TECH  INC.




_____________________

/s/ Brent Y Suen, CEO - Weyland Tech Inc.




AURUM DIGITAL, INC.




_____________________

/s/ Corey J. Sandberg, President, Aurum Digital, Inc.












